August 31, 2006


Mr. Kevin D. Jewell
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, TX 77002
Mr. Michael W. Youtt
King & Spalding, L.L.P.
1100 Louisiana, Suite 4000
Houston, TX 77002-5219

RE:   Case Number:  05-0098
      Court of Appeals Number:  14-04-00603-CV
      Trial Court Number:  27373

Style:      CITY OF ANGLETON
      v.
      USFILTER OPERATING SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jerry    |
|   |Deere        |
|   |Mr. Ed Wells |